Citation Nr: 9907768	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-00 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hemorrhoids.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a disability rating in excess of the 
currently assigned 30 percent rating for the veteran's 
service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from June 1969 
to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for hemorrhoids and a low back disorder.  That 
rating decision also granted service connection for PTSD and 
assigned a 10 percent disability rating.  Subsequently, an 
April 1997 hearing officer decision assigned a 30 percent 
disability rating for the veteran's service connected PTSD 
effective from the date of service connection.  

The Board notes that it has recharacterized the issues of 
entitlement to an increased rating for the PTSD at issue in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In that 
case, the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Slip op. at 17, emphasis in 
the original.  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for issuance 
of a SOC.  Id.  As in Fenderson, the RO in this case has also 
misidentified the issue on appeal as a claim for an increased 
disability rating for the appellant's service-connected PTSD, 
rather than as a disagreement with the original rating awards 
for this disorder.  

The Board also notes that the veteran was assigned a 
temporary total rating under 38 C.F.R. § 4.29 for a period of 
hospitalization for his service connected PTSD.  This rating 
is not at issue in the present case.  

In his August 1996 notice of disagreement (NOD) the veteran 
also asserted a claim for Agent Orange exposure and requested 
a medical examination.  He asserted that he was "a victim of 
Agent Orange, as medical conditions clearly show."  However, 
the veteran has not asserted any specific medical disorder 
with respect to his allegations of Agent Orange exposure.  
This issue has not been adjudicated by the RO.  It has not 
been developed for appellate consideration and is not 
properly before the Board at this time.  The issue is 
referred to the RO for action deemed appropriate.  


REMAND

The RO has made a finding that the veteran's service records 
are "unavailable."  The Board notes that this finding been 
made based on a lack of response from the records repository.  
There is no actual narrative response stating that the 
veteran's service records are unavailable.  Moreover, the 
veteran's entrance examination and copies of his discharge 
papers have been obtained.  The Board believes that another 
attempt should be made to secure complete copies of the 
veteran's service medical records and his service personnel 
records.  VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992). Moreover, VA has a heightened 
obligation to search for alternate medical records when 
service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The veteran has produced evidence that he is currently 
receiving disability benefits from the Social Security 
Administration (SSA).  One of the indicated disabilities is 
PTSD.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has also held, 
that 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993). 

In March 1999 the veteran submitted additional evidence while 
the case was before the Board.  The veteran did include a 
waiver of consideration by the agency of original 
jurisdiction.  However, the case is being remanded for the RO 
to obtain additional records so this additional evidence 
should also be reviewed.  Moreover, the evidence submitted by 
the veteran indicates continued treatment at VA medical 
facilities.  The RO should obtain these records.  Records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should make another attempt to 
secure any additional service records 
that may exist pertaining to this veteran 
from the service department or the 
appropriate depository of records.  
Specifically, the RO should contact:  The 
National Personnel Records Center (NPRC), 
The Army Reserve Personnel Center (ARPC), 
and the Alabama National Guard.  The RO 
should request complete copies of the 
veteran's service medical records and he 
service personnel records (201 file) from 
all three locations.  The RO should 
request a narrative response explaining 
the absence of the veteran's service 
records should none be found. 

2.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.   The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected PTSD since March 1997.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining the veteran's VA medical 
treatment records for the period of time 
subsequent to March 1997.  All 
information obtained should be made part 
of the file.  

4.  Subsequently, the RO should consider 
the issues on appeal.  In this regard,  
if the RO finds that the medical evidnce 
of record is inadequate, then the 
appropriate medical examination(s) should 
be ordered.  


Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving issues on 
appeal will be postponed until the remand action is 
completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

